IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-71,070-02


EX PARTE STEPHEN DALE BARBEE





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 1004856R IN THE 213TH JUDICIAL DISTRICT COURT

TARRANT COUNTY



Per Curiam.  

O R D E R


	This is a subsequent application for a writ of habeas corpus filed pursuant Texas Code
of Criminal Procedure, Article 11.071, Section 5. 
	In February 2006, a jury convicted applicant of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Barbee v. State, No. AP-75,359 (Tex.
Crim. App. Dec. 10, 2008).  On March 14, 2008, applicant filed his initial application for a
writ of habeas corpus pursuant to Article 11.071.  We denied relief.  Ex parte Barbee, No.
WR-70,070-01 (Tex. Crim. App. Jan. 14, 2009).
	Applicant presents twenty-one allegations in this subsequent.  In his second allegation,
applicant maintains that he was deprived of due process and a fair trial because his attorneys
had a conflict of interest.  We have reviewed the application and find that applicant's second
allegation satisfies the requirements of Article 11.071 § 5, thus allowing for consideration
of the claim.  Accordingly, we remand the application to the trial court for consideration of
Applicant's second allegation.
	IT IS SO ORDERED THIS THE 14TH DAY OF SEPTEMBER, 2011.

Do Not Publish